Case 2:18-cv-00346-DRH-AKT Document 18 Filed 03/29/19 Page 1 of 2 PageID #: 206



 U.S. Department of Labor                      201 Varick Street, Room 983
 Office of the Solicitor                       New York, NY 10014

                                               Reply to the Attention of: Susan B. Jacobs
                                                                          Senior Trial Attorney
                                                                          (646)-264-3664
                                                                          Jacobs.Susan@dol.gov

 VIA ECF

 March 29, 2019

 Honorable Dennis R. Hurley
 United States District Judge
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

        Re:     Acosta v. DFR Hospitality Management LLC and Donald Finley
                Civil Action File No. 18-00346 (DRF)(AKT)

 Dear Judge Hurley:

 On March 13, 2019, Magistrate Judge A. Kathleen Tomlinson issued a Report and
 Recommendation recommending that the Secretary’s motion for entry of default against the
 Defendants be granted (Document No. 16). She also recommended that back wages and liquidated
 damages in the total amount of $155,221.50 be awarded to the Secretary and that an injunction
 restraining Defendants from future violations of the overtime and recordkeeping requirements of
 the Fair Labor Standards Act be imposed.

 Magistrate Judge Tomlinson further recommended that entry of judgment be deferred for 21 days
 to give the Secretary the opportunity to submit the amount of costs sought and to set forth the
 authority for which the Secretary is entitled to post-judgment interest as well as the appropriate
 rate of interest. The Secretary has not incurred any taxable costs in this action.

 With regard to post-judgment interest, the Secretary will seek interest pursuant to 28 U.S.C. § 1961
 from the date of entry of judgment through the date Defendants pay the all back wages and
 liquidated damages awarded in this case. See Andrulonis v. United States, 26 F.3d 1224, 1230 (2d
 Cir. 1994)(post-judgment interest is designed to compensate for the delay plaintiff suffers from
 the time damages are ordered to the time defendant pays the judgment); Donovan v. Sovereign
 Sec., Ltd., 726 F.2d 55, 58 (2d Cir. 1984)(the allowance of post-judgment interest is mandatory for
 any money judgment).

 Post-judgment interest will be calculated as set forth in 28 U.S.C. § 1961(a):

        Interest shall be allowed on any money judgment in a civil case recovered by a
        district court…[s]uch interest shall be calculated from the date of entry of the

                                                  1
Case 2:18-cv-00346-DRH-AKT Document 18 Filed 03/29/19 Page 2 of 2 PageID #: 207



        judgment, at a rate equal to the weekly average 1-year constant maturity Treasury
        yield, as published by the Board of Governors of the Federal Reserve System, for
        the calendar week preceding the date of the judgment. 1

 Therefore, the Secretary respectfully requests that the Court enter judgment against the Defendants
 upon which post-judgment interest shall accrue in accordance with 28 U.S.C. § 1961(a). Thank
 you for your attention to this matter.

 Sincerely,

 Jeffrey S. Rogoff
 Regional Solicitor


 By:    /s Susan B. Jacobs
        Susan B. Jacobs
        Senior Trial Attorney


 Cc:    Donald Finley, Owner
        DRF Hospitality Management LLC




 1
  28 U.S.C. § 1961(b) provides that interest shall be computed daily to the date of payment and
 compounded annually.

                                                 2
